Citation Nr: 0104766	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied the benefit sought on appeal.  The 
veteran, who had active service from November 1968 to January 
1970, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


REMAND

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims, which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  This law eliminates the concept of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 
308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran to proceed 
to issue a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

In this case, the Board notes that service medical records do 
show psychiatric complaints during service.  Service medical 
records contain numerous diagnoses of the veteran's 
complaints, including inadequate personality and acute 
depression.  More recently, the veteran was diagnosed with 
schizoaffective disorder in acute exacerbation as a result of 
in-patient treatment spanning one month in November and 
December 1997.  A VA examination would be useful in arriving 
at a cohesive picture of the veteran's psychiatric 
disability.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him psychiatric treatment since 
his separation from service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all psychiatric 
disorder that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
specifically is requested to review all 
records associated with the claims file, 
including service medical records, and 
offer an opinion as to whether any 
currently diagnosed psychiatric disorder 
is in any way related to the psychiatric 
symptomatology shown in service medical 
records.  Any opinion should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




